t c memo united_states tax_court lloyd l barber jr and janet m barber petitioners v commissioner of internal revenue respondent docket no filed date lloyd l barber jr and janet m barber pro sese stephen baker for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax the issue for decision concerns petitioners' entitlement toa deduction on their individual federal tax_return for claimed losses_incurred by legal search inc all the stock of which is owned by lloyd l barber petitioner resolution of this issue depends upon whether a timely election on form_2553 was filed on behalf of the corporation all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they resided in anchorage alaska legal search inc legal search was incorporated in alaska on date it performed legal research and prepared legal documents through petitioner a self-taught paralegal respondent's records do not reflect that an election was ever made by legal search on form_2553 for treatment as a small_business_corporation a date certification of lack of record to this effect was secured from the custodian of records for the ogden service_center and is part of the record on date the internal_revenue_service irs received petitioners' federal_income_tax return form_1040 for on the return petitioners reported an dollar_figure pass-through loss from legal search which petitioners claim is an s_corporation because the irs had no record of an election for s_corporation status for legal search on date respondent mailed petitioners a notice_of_deficiency disallowing the claimed dollar_figure deduction opinion the ultimate dispute herein involves whether a timely election was made by legal search to be treated as an s_corporation see sec_1362 if so petitioners properly claimed a deduction for the loss attributable to legal search on their federal_income_tax return see sec_1366 if not respondent properly disallowed the deduction sec_1362 allows a small_business_corporation as defined pursuant to sec_1361 to elect s_corporation status an s_corporation_election can be made for any taxable_year at any time during the preceding_taxable_year or on or before the 15th day of the third month of the current taxable_year see sec_1362 b these time limits were imposed so that a corporation could not make an election after it could predict its profitability for the year with any certainty thus this time restraint prevented taxpayers from using s_corporation status solely as a tax-avoidance mechanism see h rept pincite 1978_3_cb_181 a corporation that elects to take advantage of the benefits of being treated as an s_corporation must comply with the requirements for making the election see eg garrett garrett p c v commissioner tcmemo_1993_453 under sec_1362 a corporation elects to be treated as an s_corporation by filing a form_2553 no election is recognized in the absence of the timely filing of a form_2553 see eg 53_tc_235 fankhauser v commissioner tcmemo_1998_328 generally a document is considered filed with the irs when it is received by that agency see eg 241_us_73 petitioners seek the benefit of special statutory provisions that are dependent upon the timely filing of a form_2553 see eg 40_tc_195 the burden of proving the filing of form_2553 with the irs falls upon petitioners although petitioners argue that they sent the form_2553 by regular mail on date they concede that they have no written evidence of such mailing petitioner was the sole witness at trial we are not required to accept his self-serving testimony and we do not see eg 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 in certain instances where a form that must be delivered to the internal_revenue_service irs by a specific date is delivered to the irs by u s mail after the date it is to be received the date of the postmark is deemed to be the date of delivery see sec_7502 petitioners failed to present any corroborating evidence as to the purported mailing of form_2553 see 966_f2d_487 9th cir holding that under the common- law mailbox rule a rebuttable_presumption of delivery arises where there is evidence of timely mailing as a paralegal who owned a business that prepared legal documents petitioner should have understood the significance of complying with the requirements for legal search's making an s_corporation_election he should have taken steps to verify that the election was properly made he failed to do so at trial respondent presented credible_evidence that the form_2553 was not delivered consequently we hold that petitioners have failed to satisfy their burden and thus may not deduct the claimed loss arising from legal search on their federal_income_tax return petitioners reported a dollar_figure loss arising from legal search's activities and received a dollar_figure refund petitioners alternatively maintain that because the irs did not challenge the loss reflected on their tax_return pursuant to the doctrine_of equitable_estoppel the irs cannot now argue that for tax_year legal search is not an sdollar_figure corporation we disagree equitable estoppel’ is a judicial doctrine that precludes a party from denying that party's own acts or representations which induced another to act to his or her detriment see 98_tc_695 the doctrine_of equitable_estoppel is applied against the government only with utmost caution and restraint see eg 90_tc_684 the burden_of_proof is on the party claiming estoppel against the government see rule a hofstetter vv commissioner supra pincite petitioners have failed to carry their burden it is of no import that the deduction for loss arising from legal search was accepted by the irs each tax_year is a separate matter see eg 333_us_591 661_f2d_203 thus petitioners’ estoppel argument is without merit taxpayers must prove at least the following elements before courts will apply equitable_estoppel against the government a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not in an opinion or statement of law the taxpayer's ignorance of the true facts the taxpayer's reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is being claimed see eg 104_tc_13 supplemented by 104_tc_417 affd 140_f3d_240 4th cir to reflect the foregoing decision will be entered for respondent
